Title: 5th.
From: Adams, John Quincy
To: 


       I began this morning at the Office upon Foster’s Crown Law, a book admirably written I am told, and notwithstanding the barrenness of the subject as entertaining as it is instructive. I pass’d an hour in the beginning of the evening at Mrs. Hooper’s and then went with Thompson to Mr. S. Hooper’s. Miss Roberts was there; I think I have already mentioned this Lady; she is uncommonly sensible, and if she has not the advantages of youth and beauty, neither is she chargeable with its thoughtlessness, and nonsense. Mr. Hooper as usual, talk’d rather more of himself, than of any body, or any thing else; but was very complaisant.
      